DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 1/18/22.
Examiner notes Applicant’s foreign priority date of 11/29/29.
	Claims 1 and 6-8 have been amended.
	Therefore, claims 1-8 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: a “storage unit” for storing distributor information, a “reception unit” for receiving ad requests, an “identification unit” that matches and identifies a distributor, a “transmission unit” for transmitting data in claim 1.  Since a “unit” can be a generic substitute means, claim 1 meets the first prong of the analysis.  Additionally, claim 6 describes a “rank determination unit” for determining a distributors ranking, and claim 7 discloses a “presentation unit” for presenting distribution conditions to an advertiser.  Next, the generic placeholders and “means” are not modified by sufficient structure.  Thus, Applicant appears to have effectively invoked 112(f).  
Next, MPEP 2181 requires that the corresponding structure(s) must be disclosed in the specification in a way that one skilled in the art will understand what structure is performing the recited function.  See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999).  Thus, paragraphs 50-60 provide structural support for the aforementioned “units” with databases and features of a computer server.
Finally, MPEP 2181 requires that the specification disclose an algorithm for performing the claimed specific computer function.  See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008) and In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011).  Generic processes such as receiving data or storing data represent generic functions that do not require an algorithm to convert a general purpose computer into a special purpose computer.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Thus, the acquisition and storage features do not require the disclosure of an associated algorithm.  However, paragraphs 5-12 disclose an algorithm (as a process of steps) that are associated with matching distributors with ad criteria.
Therefore, because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-8 are directed to the abstract idea of targeting ads to specific distributors, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. advertising and marketing activities).  
Independent claims 1 and 7-8, in part, describe a method comprising: storing distributor data, receiving an ad request from an advertiser, and identifying a distributor that satisfies the distribution conditions associated with the ad.  As such, the invention is directed to various ineligible abstract ideas, such as: distributing targeted information; creating a contractual relationship; data collection, recognition, and storage; tailoring content based on information about the user (distributor).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: transmitting data to a distributor’s printer with instructions for issuing/printing the ad. Examiner understands this limitation to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 
The aforementioned claims also recite additional technical elements including a “storage unit” for storing distributor information, a “reception unit” for receiving ad requests, an “identification unit” that matches and identifies a distributor, a “transmission unit” for transmitting data, a “server” for executing the method, and “printing apparatuses” for printing ads. Dependent claim 5 further describes a “rank determination unit” for ranking distributors, and dependent claim 6 further describes a “presentation unit” for presenting distribution conditions to the advertiser.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

Claims 2-6 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the content of distributor information, distributor conditions; ranking distributors; and presenting distribution conditions to advertisers.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-8 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 USC 103 as being unpatentable over West (8635103) in view of Hu (20210035167), and in further view of Landers (9076161).
Claims 1 and 7-8:  West discloses a system, server, and method comprising:

West fails to explicitly disclose a method in which the distributor information is stored in a storage unit.
Hu, however, discloses a method in which ad distributor information is stored in a database and used to match an ad to said distributors.  (Fig. 1; Paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art to combine this feature of Hu with those of West.  One would have been motivated to do this in order organize the distributor data in a manner that makes it easily accessible.
Finally, West fails to explicitly disclose a method for transmitting, to the printing apparatus of the identified distributor, print data instructing issuance of the advertising medium based on the received advertisement request.
Landers, however, discloses a method for providing and transmitting, via a network, print data and instructions to one or more specific distributors (based on preselected parameters) with a printing apparatus, wherein the printing instructions cause said printing apparatuses of the distributors to print the ad.  (Figs. 3A-B; Col. 6, Lines 25-9; Col. 9, Lines 33-48; Col. 11, Line 45 – Col. 12, Line 4; Col. 13, Line 59 – col. 14, Line 30.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Landers with those of West/Hu.  One 
Claims 2-3:  West discloses those limitations cited above, but fails to explicitly disclose a method in which identifying and choosing an ad publisher/distributor based on their distributable area or a distribution date.
Landers, however, discloses a method in which choosing the distributor (to print the ad) is based on their location and/or a specific time or date.  (Col. 9, Lines 33-48; Col. 11, Line 45 – Col. 12, Line 4; Col. 13, Line 59 – col. 14, Line 30).
The rationale for combining Lander with West/Hu is articulated above and incorporated herein.
Claim 4:  West discloses a method wherein the distributor information includes rank information indicating a rank of the distributor according to a distribution record, and wherein the identification unit identifies the distributor information by giving higher priority to the distributor information in which the rank indicated by the rank information is higher.  (Fig. 6; Col. 4, Line 63 – Col. 5, Line 15; Col. 7, Line 25 – Col. 8, Line 6; and Col. 9, Line 43 – Col. 10, Line 24).
Claim 6:  West discloses a method presents, to the advertiser, the distribution condition which enables the identification unit to identify the distributor information that satisfies the distribution condition when the identification unit is not enabled to identify the distributor information that satisfies the distribution condition. (Col. 9, Line 47 – Col. 10, Line 24).


Potentially Allowable Features
As noted in the previous office action, Examiner has been unable to find any references that sufficiently disclose the limitations in claim 5, namely, a method in which the ranking is based on at least one of the number of sheets actually distributed by the distributor with respect to a target number of sheets to be distributed, the number of days by which a start of a distribution of the advertising medium is delayed, and a total number of sheets distributed by the distributor in the past.  
Response to Arguments
	The previous rejection under 35 USC 112(b) has been withdrawn in response to Applicant’s amendments.
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101, however, remain unpersuasive.
	First, Applicant argues that the claims are not directed to an abstract idea.  As noted above, the claims involve a method for targeting and transmitting ads to specific distributors to be printed (based on specific parameters).  Pursuant to the 2019 PEG, this represents a method of targeted advertising that constitutes a method of organizing human activity.
	Next, Applicant argues that the claims reflect an improvement in the functioning of a computer server and an improvement to the printing publication distribution field, because the claimed server automates the printing publication distribution process by automatically selecting one or more printing apparatus.  Examiner disagrees.
Rather, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Additionally, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Finally, while Examiner concedes that the process is automated, it merely represents a process of data transmission in a network (see Berkheimer analysis 
For at least these reasons, the rejection under 35 USC 101 is sustained.
Applicant’s additional arguments are rendered moot in view of the new grounds of rejection, which were necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681